USCA1 Opinion

	




                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                   _______________          No.  97-1428                                 CARLOS D. A. SANTOS,                                     Petitioner,                                          v.                       IMMIGRATION AND NATURALIZATION SERVICE,                                     Respondent.                                _____________________                                        Before                               Torruella, Chief Judge,                                          ___________                                   Stahl and Lynch,                                   Circuit Judges.                                   ______________                              _________________________                                    ORDER OF COURT                               Entered  August 28, 1997               The  INS contends  that the  appropriate court  in  which to          raise  a   constitutional  or   jurisdictional  challenge   to  a          deportation  order is  the court of  appeals in the  context of a          petition for  judicial review, rather than the  district court in          the  context of  a habeas  petition.   Consequently, the  INS has          moved  for reconsideration  of our  April 17,  1997 order,  which          dismissed petitioner's petition  for judicial review for  lack of          jurisdiction, but left open the possibility that petitioner might          be able to  obtain some review through a habeas petition filed in          the  district court.   The  INS's position  is foreclosed  by our          decision in Kolster v. INS, 101 F.3d 785 (1st Cir. 1996).               The petition for rehearing is denied.                                                  By the Court